Title: From Thomas Jefferson to Madame de Rausan, 1 September 1791
From: Jefferson, Thomas
To: Rausan, Madame de



à Philadelphie ce 1er. 7bre. 1791.

J’ai bien reçu, Madame, les vins de Rauzan, que vous avez eu la bonté de m’envoyer, en bon etat, et sans qu’il y avoit rien de cassé; et j’en suis tout-à-fait content. J’ai l’honneur de vous en demander actuellement un envoi de cinq cens bouteilles de l’année 1785. en bouteilles, et de deux barriques de 250 bouteilles chacun, de la recolte de l’année 1790. en futaille: et je vous prie de vouloir bien faire passer le tout a Monsr. Fenwick, qui vous en fera payer le montant.—J’ai l’honneur d’etre avec des sentiments tres respectueux Madame, Votre tres humble et tres obeisst. serviteur,

Th: Jefferson

